Order in so far as it dismisses the complaint and judgment entered thereon reversed on the law, motion to dismiss the complaint denied, and a new trial granted, costs to abide the event. The court had no power to dismiss the complaint after the rendering of the verdict where it had previously denied a motion to dismiss the complaint when both sides rested before the submission to the jury. (Griffith v. Southfield Beach Railroad Co., 240 App. Div. 845; Owens v. Jaller, Id. 856.) Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.